t c summary opinion united_states tax_court jonathan w bodiford petitioner v commissioner of internal revenue respondent docket no 20105-03s filed date jonathan w bodiford pro_se steven m webster for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to claim a dependency_exemption deduction for jtmz whether petitioner is entitled to head-of-household filing_status and whether petitioner is entitled to an earned_income_credit for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in barnwell south carolina on the date the petition was filed in this case petitioner began dating katrina laird ms laird sometime during at that time ms laird was separated from her spouse but was not divorced ms laird had a child from her previous relationship petitioner and ms laird dated and lived together along with her child from the previous relationship for nearly years unbeknownst to ms laird and petitioner at the time they began dating ms laird was pregnant in ms laird gave birth to jtmz both ms laird and petitioner believed that jtmz was their child petitioner loved and cared for jtmz as if he were petitioner’s own child petitioner and ms laird 1the court uses only the minor child’s initials had a child together mlb during their relationship at all times after birth mlb lived with ms laird mlb is not at issue in the present case by the taxable_year petitioner and ms laird parted company and no longer lived together they did not implement a formal custody agreement when they parted company during petitioner worked part-time in construction and resided in a trailer on his parents’ property in ms laird requested that petitioner take a dna paternity test to determine whether he was the father of jtmz the dna paternity test verified that petitioner was not the father of jtmz petitioner electronically filed his timely form_1040 u s individual_income_tax_return for the taxable_year in hi sec_2002 federal_income_tax return petitioner claimed jtmz as his dependent petitioner also claimed head-of-household filing_status and an earned_income_credit with jtmz as the qualifying_child on date respondent issued a notice_of_deficiency denying petitioner the claimed dependency_exemption deduction head-of-household filing_status and the claimed earned_income_credit for taxable_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted ’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the 2we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 issues in the case at bar therefore petitioner bears the burden of showing that he is entitled to claim a dependency_exemption deduction for jtmz that he is entitled to head-of- household filing_status and that he is entitled to an earned_income_credit for taxable_year moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 deduction for dependency_exemption as previously stated on hi sec_2002 federal_income_tax return petitioner claimed a dependency_exemption deduction for jtmz respondent disallowed the deduction in the notice_of_deficiency sec_151 allows deductions for personal exemptions besides providing exemptions for the taxpayer and in certain circumstances the taxpayer’s spouse sec_151 provides exemptions for dependents of the taxpayer see sec_151 sec_152 defines the term dependent in pertinent part 3the notice_of_deficiency did not question the paternity of jtmz instead the commissioner in the notice_of_deficiency denied petitioner the dependency_exemption deduction head-of- household filing_status and the earned_income_credit because petitioner did not establish that his residence constituted the principal_place_of_abode for jtmz for more than one-half of the taxable_year nor did petitioner substantiate that he provided more than one-half of jtmz’s support for taxable_year to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer support includes food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs in determining whether an individual received more than one- half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id a special support_test applies to certain parents sec_152 provides sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and 4as previously noted the commissioner did not question the paternity of jtmz therefore we consider jtmz to have met the relationship_test of sec_152 we also consider jtmz to have met the age requirement of sec_151 b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent if the requirements of sec_152 are met the child is treated as having received over half of his support from the custodial_parent and the custodial_parent is entitled to the dependency_exemption deduction the noncustodial_parent can gain entitlement to the deduction if the custodial_parent executes a valid written declaration under sec_152 releasing the claim to the deduction the declaration may apply to year a set number of years or all future years sec_1_152-4t a q a- temporary income_tax regs fed reg date petitioner testified that jtmz resided with him during the entire taxable_year petitioner did not offer into evidence any documentation to substantiate his claim that jtmz resided with him during the taxable_year at trial petitioner had letters that were typed by ms laird claiming that jtmz resided with petitioner during taxable_year these letters were signed by ms laird petitioner’s minister and petitioner’s father however these letters were never received into evidence in this case on the basis of the record and the facts of the present case we find that petitioner did not substantiate that jtmz resided with him during the taxable_year therefore we conclude that petitioner was not the custodial_parent of jtmz for taxable_year we further conclude that the letter signed by ms laird referred to above does not constitute a valid written declaration under sec_152 releasing the claim to the deduction petitioner therefore is not entitled to the dependency_exemption deduction for taxable_year with respect to jtmz sec_151 c and a respondent’s determination on this issue is sustained head_of_household as previously stated petitioner claimed head-of-household filing_status on hi sec_2002 federal_income_tax return and respondent changed the filing_status to single in the notice_of_deficiency sec_1 imposes a special income_tax rate on an individual filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his or her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child of the taxpayer sec_2 as previously stated petitioner is unable to establish that his residence constituted the principal_place_of_abode for jtmz for more than one-half of the taxable_year petitioner has not claimed that any other individual resided in his household it follows therefore that petitioner is not entitled to claim head-of-household filing_status earned_income_credit as previously stated petitioner claimed an earned_income_credit for taxable_year with jtmz as the qualifying_child in the notice_of_deficiency respondent disallowed the earned_income_credit in full subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 the pertinent parts of sec_32 provide qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and iii who meets the age requirements of subparagraph c as previously stated petitioner has not established that his residence was the principal_place_of_abode for jtmz for more than one-half of the taxable_year we find that jtmz fails the residency test of sec_32 therefore we need not and do not decide whether he satisfies the relationship_test of sec_32 or the age_test under sec_32 petitioner may however still qualify for an earned_income_credit an individual who does not have a qualifying_child may be eligible under sec_32 for an earned_income_credit subject_to among other things phaseout limitations merriweather v commissioner tcmemo_2002_226 briggsdaniels v commissioner tcmemo_2000_105 affd 2_fedappx_848 9th cir an individual who does not have a qualifying_child is eligible for an earned_income_credit if the individual’s principal_place_of_abode is in the united_states the individual or his or her spouse has attained the age of but not the age of at the close of the taxable_year and the individual is not a dependent for whom a deduction is allowed under sec_151 sec_32 further for the year in issue individuals who do not have any qualifying children and whose earned_income is dollar_figure or greater are not entitled to an earned_income_credit for that year see revproc_2001_13 sec_3 2001_1_cb_337 on this record the court is unable to determine whether petitioner is eligible for an earned_income_credit under sec_32 conclusion we hold that petitioner is not entitled to claim a dependency_exemption deduction for jtmz for taxable_year petitioner also is not entitled to head-of-household filing_status for taxable_year or an earned_income_credit under sec_32 for taxable_year petitioner may qualify for an earned_income_credit under sec_32 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
